El Juez Asociado Señor Wolf
emitió la opinión del tribunal.
En diciembre 31, 1932, la señora de Charles M. Boerman, como administradora judicial de los bienes dejados por Charles M. Boerman, radicó ante la Corte de Distrito de Ponce nna moción solicitando compensación extra y honorarios de abogado. En esta moción, que fue presentada casi dos años después de haberse rendido sn cuenta final, ella alegó que había sido administradora por espacio de quince años, había realizado deberes extraordinarios que enumeraba, y se había visto precisada a contratar los servicios profesionales del Lie. Bamos Antonini para preparar la cuenta final y para defenderla en la aprobación de la misma. Solicitaba se le concedieran $9,000 como compensación extra por el término de quince años, a razón de $50 mensuales y $1,000 para los honorarios de abogado arriba mencionados. Los herederos de Esther Bessie Boerman, como partes interesadas, se opu-sieron a la anterior petición, negando todas y cada una de las alegaciones de la misma y alegando que la señora de Charles M. Boerman tenía derecho solamente al porcentaje sobre las sumas cobradas durante la administración, fijado por el artículo 586 del Código de Enjuiciamiento Civil. Esta, com-pensación estatutaria ya había sido retenida por ella. La corte inferior, con fecha 28 de diciembre de 1933, declaró sin lugar la moción y la peticionaria apeló.
 Los herederos de Esther Bessie Boerman han solicitado se desestime la apelación por dos motivos, a saber: (a) que la resolución de diciembre 28 de 1933 era inapelable; y (b) que el período estatutario para apelar, que los apelados sostienen es de diez días, había transcurrido al tiempo en que se interpuso el recurso.
En lo que al segundo fundamento jurisdiccional presenta-do se refiere, este tribunal tomará conocimiento judicial del hecho de que el 7 de enero de 1934, que según la teoría de los apelados era el último día en que se podía entablar la ape-lación fue un domingo. Toda vez que el escrito de apela-ción; fué radicado en 8 de enero de 1934, los procedimientos *629interpuestos por la apelante están debidamente ante nos. Véase el artículo 388 del Código Político.
 El otro fundamento de la desestimación requiere'un análisis cuidadoso de los principios legales que rigen la liquidación final de los bienes de un finado. Por tanto, creemos que la consideración del recurso en sus méritos presentaría una base más satisfactoria para resolver todas las cuestiones envueltas. Esto es especialmente así porque estamos inclinados a considerar una resolución de la naturaleza de la apelada como una providencia de naturaleza especial dictada después de sentencia final.
No podemos proceder a resolver el caso sin comentar so-bre el alegato presentádonos por la apelante. Se señalan dos errores. La disensión material de las cuestiones susci-tadas comprende página y media. Las cuestiones planteadas, que sepamos, nunca lian sido resueltas definitivamente por este tribunal. Mas, sin embargo, la apelante dejó de aducir jurisprudencia específica o argumentos sustanciales para sos-tener sus contenciones.
En lo que a la cuestión de compensación extra se refiere estamos inclinados a convenir tanto con la corte inferior como con los apelados. En lo que concierne a la compensa-ción que debe concedérsele a los administradores de los bie-nes de un finado, nuestro estatuto expresa el porcentaje exac-to que ha de pagarse y la jurisprudencia de los Estados Uni-dos, de donde fué tomado nuestro estatuto, es casi unánime-mente como signe:
“Cuando la suma exacta de la compensación o la cuantía máxima a concederse es fijada por el estatuto, en ausencia de una disposición testamentaria o estatutaria para que se conceda compensación adicio-nal por servicios extraordinarios, a los representantes personales del finado sólo puede concedérseles la compensación específica, aunque la administración de los bienes del finado haya sido muy difícil o los representantes hayan prestado servicios inusitados que han benefi-ciado a la sucesión.” 24 C. J. 987, sección 223 y los muchos casos allí citados.
*630La señora Boerman también apela de aquella parte de la resolución que se negó a concederle $1,000 por concepto de honorarios de abogado para ser pagados por ella al Lie. Ramos Antonini por los servicios de éste en la ayuda prestadale en la preparación y rendición de su cuenta final, así como en defender la cuenta final de las objeciones formuladas por los aquí apelados.
De unos autos que están ante este tribunal en una apela-ción mutua entablada por las mismas partes contra la orden de la Corte de Distrito de Ponce que resolvió definitivamente la cuenta final rendida pon.la señora Boerman, apelación núm. 7060, aparece que la corte sentenciadora sostuvo algunas de las objeciones formuladas contra la cuenta y declaró sin lu-gar otras. Bajo las circunstancias somos del criterio de que la señora Boerman tenía derecho a utilizar un letrado para que defendiera su cuenta final pero no a una suma considerable por ayudarla a preparar dicha cuenta, puesto que no es-tamos convencidos de que su administración desde 1922 en adelante fuera una extremadamente complicada o' difícil. En lo que se refiere a los honorarios de abogado por defender la cuenta final presentada por ella, creemos que la regla más equitativa en esta jurisdicción, cuando la compensación de la administradora bajo la regla antes expresada en esta misma opinión está limitada a la prescrita por el estatuto, debe ser la establecida en los casos de Pinckard's Distributees v. Pinckard's Adm’rs., 24 Ala. 250, y Clark v. Eubank, 80 Ala. 584, 3 So. 49. Esta regla, en resumen, dice que cuando una cuenta final es impugnada y algunas de las objeciones son sostenidas y otras declaradas sin lugar, a la administradora debe concedérsele una suma proporcional de sus honorarios de abogado. Esta regla, desde luego, presupone buena fe por parte del administrador. Hemos considerado plena-mente el litigio en lo que concierne a la cuenta de la apelante y hallado que muchos de los puntos suscitados giraban sobre cuestiones de derecho. No se puede concluir en este caso que la administradora no cumpliera sus deberes con fidelidad.
*631Los honorarios solicitados por la administradora están, sin embargo, a nuestro juicio, algo fuera de proporción con la cuantía envuelta en la liquidación final. Creemos que la apelante debe tener derecho a que se le conceda la suma dé $300 para liquidar estos honorarios de abogado.

Debe modificarse la resolución de la corte de distrito en el sentido de conceder a la administradora la suma de $300 para honorarios del abogado que la representó en la liquida-ción final de la cuenta presentada.

Los Jueces Presidente Señor del Toro y Asociado Señor Córdova Lávila no intervinieron.